Citation Nr: 1524733	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-00 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for residuals of a right foot injury; and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a headache disability.  

4.  Entitlement to an increased disability rating for the service-connected hemorrhoids, rated as noncompensable prior to October 25, 2012 and rated as 10 percent disabling from October 25, 2012.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California; a September 2010 rating decision issued by the RO in Oakland, California; a June 2011 rating decision issued by the RO in Cleveland, Ohio; and, an April 2012 rating decision issued by the RO in Oakland, California.  

The January 2009 rating decision determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a right foot injury.  

The September 2010 rating decision denied, in pertinent part, service connection for headaches and the June 2011 rating decision denied, in pertinent part, service connection for a lumbar spine condition and confirmed and continued the previously assigned noncompensable rating for hemorrhoids.  

The April 2012 rating decision denied the Veteran's claim for an increased (compensable) disability rating for his service-connected hemorrhoids.  During the pendency of the appeal, the Oakland RO issued a rating decision in April 2013 which increased the noncompensable rating for hemorrhoids to 10 percent, effective from October 25, 2012.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In May 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim of service connection for residuals of a right foot injury, as well as the claim of service connection for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 1953 rating decision, the RO denied a claim of service connection for a right foot disorder based on a finding that the Veteran had no chronic residuals from his in-service right foot fracture; that determination was confirmed and continued in unappealed rating decisions of October 1954 and July 1955.  

2.  In April 1972 correspondence, the Veteran requested to reopen the previously denied claim of service connection for a right foot fracture; however, the Veteran did not respond to the RO's May 1972 correspondence notifying him that he needed to submit new and material evidence to reopen the previously denied claim.

3.  Evidence submitted since the last final disallowance of the claim in July 1955 is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of service connection for residuals of a right foot fracture.  

4.  The Veteran has multilevel degenerative disc disease of the lumbar spine was not shown in service or within the first post-service year; and, is more likely than not due to post-service back injuries, and is less likely as not caused by any event in service, including a spinal injection.  

5.  For the entire period covered by this claim, the competent, credible, and probative evidence of record is in equipoise as to whether the Veteran's hemorrhoid symptoms more nearly approximate that of large and irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  

6.  Neither secondary anemia nor fissures has ever been demonstrated.  


CONCLUSIONS OF LAW

1.  The August 1953, October 1954 and July 1955 rating decisions denying service connection for a right foot disorder are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.302, 20.1103 (2014).  

2.  The Veteran's April 1972 claim to reopen the previously denied claim of service connection for residuals of a right foot fracture was abandoned.  38 U.S.C.A. §§ 5103, 5107, 5108 (West 2014); 38 C.F.R. § 3.158 (2014).  

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right foot fracture.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

4.  Multilevel disc disease of the lumbar spine was not incurred in service nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).

5.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of a 10 percent rating are more nearly approximated for the entire period covered by this claim; the criteria are not met or approximated for the assignment of a rating in excess of 10 percent for hemorrhoids at any time covered by this claim.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.114, Diagnostic Code 7336 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Assist the Veteran

As the previously denied claim of service connection for residuals of a right foot fracture is reopened, no discussion of VA's duty to notify and assist the claimant is necessary with respect to that claim.  

Regarding the other claims, VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished April 2010 and October 2010 letters issued prior to the June 2011 adjudication of the claims.  The letter notified the Veteran of the information and evidence needed to substantiate his claims for service connection for a back disability, headaches, and for a higher disability rating for his hemorrhoids.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.  The RO has also documented all unsuccessful attempts to obtain additional service treatment records, hospital records and other outpatient treatment records identified by the Veteran.  See  September 2010 correspondence from the National Personnel Records Center (NPRC) (no additional service treatment records were located); and November 2011 Formal Findings of Unavailability of Outpatient Treatment Records Memorandum.

The Veteran was afforded three VA hemorrhoid examinations, one in November 2010, another in July 2011 and the third in October 2012.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his hemorrhoid symptoms in detail, and discussed the severity and frequency of the hemorrhoids; and, supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran was afforded a VA spine examination in November 2010.  This examination is adequate because the examiner discussed the Veteran's medical history, addressed his assertions, and provided a medical opinion with adequate rationale based on the evidence in the file and sound medical principles.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

VA's duty to notify and assist the Veteran has been met.  

II.  New and Material Evidence to Reopen a Previously Denied Claim

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran's original claim of service connection for a right foot fracture was denied in an August 1953 rating decision.  The basis for the denial was that the Veteran had no residual disability as a result of the in-service foot fracture.  In other words, the RO acknowledged the STRs noting that the Veteran had a right foot injury, but determined that a VA examination in July 1953 revealed no residuals from that in-service injury.  In August 1953, the Veteran was provided notice of the denial of his claim and his appellate rights.  The Veteran requested reconsideration of his claim in October 1953.  In September 1954 correspondence, the RO notified the Veteran that the additional evidence submitted in support of his claim did not warrant a change in the prior denial of his claim.  In July 1955, the RO again confirmed and continued the prior denial of service connection for a right foot fracture.  

In April 1972, the Veteran requested to reopen his claim of service connection for a right foot fracture.  In May 1972 correspondence, the RO notified the Veteran that his claim to reopen was received, but because it was previously disallowed, new and material evidence was necessary to reopen the claim.  The Veteran did not respond to this request, thereby abandoning this claim.  

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within 1 year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).

The most recent claim to reopen the previously denied claim of service connection for a right foot fracture was received at the RO in September 2008.  In a January 2009 rating decision, the RO denied the claim on the basis that new and material evidence had not been received to reopen the previously denied claim.  The Veteran appealed that determination to the Board.  

The evidence of record at the time of the July 1955 rating decision included STRs, a July 1953 VA examination report, and the Veteran's lay statements regarding his injury in service.  These records show that the Veteran injured his right foot in service, but that he had no objective findings from that injury at the time of the July 1953 examination.  The August 1953 decision (and the September 1954 and July 1955 confirmed rating decisions) are final.  

There is no final decision in response to the Veteran's April 1972 claim because he abandoned that claim as noted above.  

Since the July 1955 rating action, additional evidence has been associated with the claims file, including the Veteran's correspondence/lay statements regarding pain in his right foot and continuity of symptoms since service, VA medical records showing treatment for right ankle/foot pain, and May 2015 video conference hearing testimony.  

The Veteran's hearing transcript reflects the Veteran's testimony that he was provided with arch supports during service, but when he went to Korea, the doctor there changed his arch supports, and told him that he had the wrong kind of supports in his shoes.  The Veteran also testified that he falls occasionally because his foot gets stiff and will not bend like it is supposed to.  

Presuming the credibility of this evidence, it is new and material because it suggests that the Veteran has a current right foot disability that may be related to the in-service right foot injury.  

As the new evidence addresses the reasons for the prior denial, it is material and the claim may be reopened.  As will be discussed further below in the Remand section, additional development is required prior to adjudication of the underlying merits of the claim.

III.  Service Connection - back

The Veteran maintains that his current back pain is related to a spinal injection he received in service for a hemorrhoidectomy in May 1951.  The Veteran also maintains that his headaches began at that time too.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  
Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2014).

Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit has held that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  Arthritis is included in that list of diseases.  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Veteran has consistently maintained that his back pain and headaches began after he received a spinal injection for his in-service hemorrhoidectomy in May 1951.  The STRs show that the Veteran was given anesthesia for the procedure in the form of a spinal with procaine, 100 mgm.  The operative report notes that the Veteran withstood the procedure well and returned to the ward in good condition.  The Veteran was able to walk the next day.  

The Veteran maintains, however, that he was paralyzed for at least a week after the spinal shot and was unable to move his legs.  See, e.g. April 2010 correspondence from the Veteran.  At his May 2015 hearing, the Veteran testified that his back pain and headaches began during service and have continued since that time.  However, these statements are inconsistent with other evidence in the record.  

Private records show that the Veteran suffered a compression fracture of the D-7 vertebral body in 1967.  These records do not show that the Veteran had a pre-existing back injury or back pain since service.  

A 2003 MRI showed multilevel disc bulges at L5-S1 and an old compression fracture at L3.  

A VA examiner in November 2010 noted a review of the claims file.  The examiner found that the Veteran reported no injury to his back during service, but that the post-service treatment records revealed several injuries to the Veteran's low back starting with a 1960 motor vehicle accident and a 1986 worker's compensation injury.  The examiner noted the Veteran's reports of a spinal injection in service which caused his leg paralysis for a week.  He also reported to the examiner that his back pain resolved and that he did not have a low back condition when he was discharged from service.  He further reported that his back pain started in the late 1950's, but upon further questioning, the pain started the same time as the motor vehicle accident when he was hit by a car going 20 miles per hour while as a pedestrian.  The examiner opined that the Veteran's multilevel disc disease was less likely as not caused by service.  The examiner reasoned that there was no disabling back condition noted in service or at discharge from service, and the current disability of the low back was more likely caused by injuries unrelated to service.  

The Veteran continues to believe that the cause of his current back disability and headaches is the spinal injection during service.  However, there are no objective findings to support this assertion, and there is no contradictory medical opinion of record.  While the Veteran is competent to report the onset of back pain and headaches, his own statements in this regard are internally inconsistent with other statements of record.  See VA examination report of November 2010 and compare to the Veteran's May 2015 hearing testimony.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's lumbar spine degenerative disc disease to an in-service injury, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the November 2010 VA examination report and the clinical evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The November 2010 VA examiner, in determining that the Veteran's lumbar degenerative disc disease is not due to his active service (or any incident therein), is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

The Board finds that the Veteran sincerely believes that his in-service spinal shot caused his back disability; however, the totality of the evidence suggests that the Veteran may not be an accurate historian.  This is especially fleshed out by the November 2010 examination report as noted above.  In other words, the pattern of the Veteran's recollection of the history of his back pain appears to be more consistent with an inadvertent inaccurately reported history.  

In sum, there is no reliable evidence linking the Veteran's lumbar spine disability to service.  Here, chronic lumbar spine pathology, to include arthritis, was not "noted" during service.  In fact, the spine was normal and the Veteran denied a history of back trouble at separation.  The Board finds that the service treatment records do not show a combination of low back or lumbar spine manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  These records show only show that the Veteran received a spinal injection as the anesthesia for his May 1951 hemorrhoidectomy, without any residual complications noted at that time or for the remainder of the Veteran's period of active service.  Furthermore, the evidence does not establish that lumbar spine arthritis or disc disease was manifest to a compensable degree with one year of separation.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307; 3.309 (2014).  To the contrary, the evidence of record shows the Veteran's lumbar spine pathology arose many years after service, and it is more likely due to post-service back injuries beginning in the 1960's.  The Board finds it highly probative and credible that when he initially sought treatment in January 1967, he reported that he was hit back a car as a pedestrian and injured his back at that time.  Similarly, there is no credible evidence of continuity of symptomatology.  As noted, the separation examination was normal, he denied pertinent defects at separation, and reported in November 2010 that his back pain initially began at the time of the motor vehicle accident in the 1960's.  The assertion of on-going symptoms since service is far less credible than the above stated evidence.  The lay assertion of symptoms since service is not accurate, and therefore not credible.

In essence, the evidence establishes that the Veteran was able to walk the day after he received a spinal injection for hemorrhoid surgery, and he did not report back pain during service.  Even if the Veteran's alleged inability to walk for a week after the hemorrhoidectomy went undocumented, as he claims, the STRs nonetheless lack any findings or complaints of back pain in service.  The more probative evidence establishes that he did not have lumbar spine pathology during service or arthritis within one year of separation.  The Veteran did not list back pain on his original claim of service connection filed in 1953 and the Veteran did not report a history of back pain at the time of his VA examination in 1953.  Furthermore, the evidence establishes that the remote onset of lumbar spine pathology is unrelated to service and that a chronic lumbar pathology was not manifest until many years after service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Increased Rating - Hemorrhoids

The Veteran seeks an increased rating for the service-connected hemorrhoids, rated as noncompensable prior to October 25, 2012, and rated as 10 percent disabling since October 25, 2012.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

The Veteran is competent to provide evidence of observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements are consistent and detailed.

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's hemorrhoids are rated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  Diagnostic Code 7336 addresses hemorrhoids, external or internal.  A noncompensable (0 percent) rating is assigned for mild or moderate hemorrhoids.  A 10 percent rating is assigned for large or thrombotic, irreducible, hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114. 

At a November 2010 VA examination, the examiner noted the Veteran's in-service hemorrhoidectomy but indicated that the Veteran had no current rectal bleeding or pain.  According to the report, the Veteran did not use any medications for his hemorrhoids, and there had been no recent flare-ups of hemorrhoidal symptoms in the last 5-10 years.  He was not incontinent of stool.  There was no anal itching, constipation or diarrhea.  On examination there was a hemorrhoidal tag noted that was not thrombosed.  There was no evidence of rectal bleeding or fissures, no evidence of fecal leakage, and sphincter tone was normal.  

In April 2011 correspondence, the Veteran inquired as to the status of his claims, including his claim for an increased rating for his hemorrhoids, as he was still awaiting a rating decision following the November 2010 VA examination.  The RO issued a rating decision confirming the previously assigned noncompensable rating in June 2011.  In July 2011, the Veteran's hemorrhoids were reexamined.  The July 2011 examiner noted that the Veteran's hemorrhoids were "briefly" examined in November 2010, and the Veteran reported that little had changed since then.  He reported that he had continuous hemorrhoid symptoms including very loose stools (on and off over the prior 3 to 4 years).  A current 5-day history of loose stools was attributed to a course of antibiotics that had been prescribed for him.  The Veteran reported that he used over-the-counter Preparation H cream 3 to 4 days per week.  He also reported some pain with defecation and noted that he has bright red blood from the rectum with blood streaked on toilet paper with bowel movements one to two times per week.  Rectal examination revealed prolapsed external hemorrhoidal redundant tissue at the 6 o'clock position that was not thrombosed.  There were no fissures.  There was no evidence of bleeding or thecal leakage at the time of the examination.  

The Veteran's hemorrhoids were examined again in October 2012.  The October 2012 VA examination report indicates that the Veteran's treatment plan includes using Anusol cream continuously.  The examiner initially indicated that the Veteran's hemorrhoids were "mild or moderate" based on the Veteran's reports of intermittent sharp, burning rectal pain, bleeding, and popping out.  Rectal examination revealed large external hemorrhoids.  The examiner also noted that the Veteran takes Vicodin for his back pain and that makes him a little more constipated, which worsens his hemorrhoids.  

Based on the findings from the October 2012 VA examination, the RO issued a rating decision in April 2013 which increased the noncompensable disability rating to 10 percent for the service-connected hemorrhoids, effective from October 25, 2012.  

The Board finds, however, that the Veteran's hemorrhoid condition has been fairly consistent throughout the entire period covered by this claim.  For example, the findings from the October 25, 2012 examination are similar to those findings from the prior examination in July 2011.  At both of those examinations, the Veteran reported consistent use (and need for) over-the-counter hemorrhoid creams for discomfort caused by the hemorrhoids.  The July 2011 examiner noted prolapsed external hemorrhoidal redundant tissue and the October 2012 examiner described the hemorrhoid as large.  Moreover, the examiner in October 2012 indicated that the Veteran's use of Vicodin caused increased constipation, which in turn, made the Veteran's hemorrhoids worse, but there is no indication that the Veteran was not using Vicodin at the time of the earlier examination in July 2011.  In other words, the examiner was not stating that his symptoms were worse than they were at the time of the previous examination in July 2011; but, rather, that his symptoms were likely more severe than they might be if he were not taking constipating medications.  

Furthermore, although the examination in November 2010 indicated that the Veteran's hemorrhoids were essentially asymptomatic, that is inconsistent with the examination report of July 2011 which notes that the Veteran's hemorrhoids were symptomatic and that his symptoms had not changed much since November 2010.  The July 2011 examiner also made a point to note that the examination in November 2010 was brief with regard to the hemorrhoids.  

Based on the foregoing, the Board finds that the Veteran has had symptomatic external hemorrhoids that produce prolapsed external hemorrhoidal redundant tissue that is large and painful, necessitating regular use of hemorrhoidal creams.  While these creams may reduce the Veteran's symptoms, the fact that he has to use them frequently suggests that the Veteran's hemorrhoid symptoms are more nearly approximated by the criteria for a 10 percent rating for the entire period covered by this claim.  That criteria, which includes large, irreducible hemorrhoids, with excessive redundant tissue, is present, or nearly so, in the Veteran's case.  These symptoms, along with his continuous use of hemorrhoidal creams shows that he has frequent recurrences.  Therefore, the 10 percent rating is warranted throughout the appeal period.

In this regard, the Veteran would only be entitled to an increased disability rating of 20 percent, the maximum schedular rating, if his symptoms manifested as or more nearly approximated fissures and/or persistent bleeding with secondary anemia.  Upon a review of all the evidence, the Board finds that for the entire rating period on appeal, the Veteran's service-connected hemorrhoid symptoms have not manifested as or more nearly approximated fissures and/or persistent bleeding with secondary anemia.

None of the three examination reports noted above indicated that the Veteran had secondary anemia or fissures, and the Veteran has not asserted such.  38 C.F.R. § 4.114 , Diagnostic Code 7336.  Treatment records are also devoid of such findings.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a 20 percent disability rating, the maximum schedular rating, for the service-connected hemorrhoids for any period.  For the reasons discussed above, the evidence shows that, during the relevant rating period on appeal, the Veteran's service-connected hemorrhoids have not manifested as or more nearly approximated fissures and/or persistent bleeding with secondary anemia.  While the Veteran testified at his May 2015 hearing that his hemorrhoids bleed persistently, he has not alleged or reported secondary anemia or fissures.  As such, the Board finds that, for the entire rating period on appeal, the criteria for an increased disability rating in excess of 10 percent for the service-connected hemorrhoids have not been met or more nearly approximated.  

A 10 percent disability rating is warranted for the time period covered by this claim prior to October 25, 2012; however, as the preponderance of the evidence is against the appeal for a rating higher than 10 percent, the benefit of the doubt doctrine is inapplicable. 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336.

The Board has also considered whether the Veteran is entitled to a separate compensable disability rating for one or more disabilities related to the service-connected hemorrhoids.  Upon a review of all the evidence of record, for the reasons discussed below, the Board finds that the Veteran is not entitled to a separate compensable disability rating for impairment of rectal sphincter control.  To warrant a separate compensable rating for impairment of sphincter control , there must be constant slight, or occasional moderate leakage.  More specifically, under Diagnostic Code 7332, an impairment of sphincter control that is healed or slight, without leakage, is rated as noncompensable.  A 10 percent disability rating is warranted when there is constant slight, or occasional moderate leakage.  Impairments of sphincter control characterized by occasional involuntary bowel movements, necessitating wearing a pad, warrant a 30 percent disability rating.  When there is extensive leakage and fairly frequent involuntary bowel movements, a 60 percent disability rating is warranted.  When there is a complete lack of sphincter control the maximum 100 percent disability rating is warranted.  38 C.F.R. § 4.114 , Diagnostic Code 7332 (2014).

As noted above, the Veteran has never reported more than occasional leakage which has never been shown to be (or described as) more than mild in degree.  As neither constant nor moderate leakage is shown, the assignment of a separate compensable rating for loss of sphincter control is not warranted.  

The Board has also considered whether an extraschedular rating is warranted.  The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. 

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected hemorrhoids that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain with occasional bleeding, redundant tissue and evidence of frequent recurrence given the frequent need for hemorrhoidal cream are contemplated in the rating assigned under hemorrhoids.  Additionally, the Board also considered the Veteran's symptom of loss of sphincter control which is contemplated in the rating criteria for impairment of sphincter control of the rectum and anus, under Diagnostic Code 7332, and determined that any fecal leakage was not severe enough to warrant a compensable rating under Diagnostic Code 7332.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization or marked interference with the Veteran's ability to work.  See 38 C.F.R. § 4.1.
Finally, there are no symptoms reported that are not attributed to the service-connected disability in this case.  Johnson v. McDonald, 762 F.3d. 1362 (Fed. Cir. 2014).  

Accordingly, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008). 

Lastly, the Veteran has never asserted that he is unemployable due to his service-connected hemorrhoids, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to his service-connected hemorrhoids.  Likewise, the Veteran has not asserted that the severity of his service-connected hemorrhoids is equivalent to loss of use of the sphincter or that he is requires help with daily activities such that he would be entitled to special monthly compensation (SMC)  Thus, this appeal does not raise the issues of entitlement to a total disability rating based on individual unemployability (TDIU) or entitlement to SMC.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


	






(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for residuals of a right foot fracture having been received, the claim to reopen is granted to that extent only.  

Service connection for a lumbar spine disability is denied.  

A 10 percent disabling rating is granted for the service-connected hemorrhoids for the period covered by this claim prior to October 25, 2012, subject to regulations applicable to the payment of monetary benefits; a disability rating in excess of 10 percent for service-connected hemorrhoids is denied.  


REMAND

The evidence shows that the Veteran injured his right foot in service.  The Veteran fractured his foot on June 1, 1951 and two weeks later he entered the hospital.  X-rays were taken and a cast applied on June 13, 1951, and it was removed on July 14, 1951.  Another June 1951 STR shows that the Veteran suffered a march fracture of the 3rd and 4th metatarsals on the right with swelling of the dorsum.  A June 1951 STR shows that the Veteran was admitted to the hospital for observation of a march fracture of the right foot, but no fracture was found.  The Veteran was provided convalescent leave for two weeks as a result of this injury and an abrasion to the left knee as a result of an automobile accident.  Both incidents were noted be have occurred in the line of duty.  The Veteran was in the hospital for 113 days and was returned to duty in October 1951.  Significantly, the handwritten copy of this typewritten report shows that the diagnosis was "Observation, surgical, for march fracture right foot, no disease LOD - yes."  Given this finding, it appears that the transcribed typewritten version of the report inadvertently indicated that there was no evidence of a fracture.  

In August 1951, the Veteran complained of pain in the right heel.  An August 1951 x-ray report notes that tangential views of the os calcis show no evidence of abnormality, but oblique views of the foot and lateral view of the os calcic should be taken to rule out the abnormalities of the tarsal bone or joint.  

The STRs also reflect that the Veteran was issued an arch support in November 1951 for pain under the toes and over the top of the foot for four to five months as a result of a march fracture.  The following month, in December 1951, the Veteran was again treated for foot pain, with complaints of pain over the metatarsal bone distally.  Examination of the arches revealed first degree pes planus but with no callus formation and full range of motion of the ankle and arches.  The examiner believed the Veteran needed a change in arch supports to a moulded arch support with metatarsal pad.  A December 1951 right foot x-ray was taken because of pain in the region of the old fracture.  The regional bones were normal.  

A VA examiner in January 2011, however, indicated that the claims file revealed no evidence of any foot injury in the STRs.  As noted above, a review of the STRs does, in fact, show that the Veteran injured his right foot in service.  As such, the January 2011 examination is based on an inaccurate medical history and is therefore inadequate.  

VA is obligated to provide an adequate examination once it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the foregoing, the matter must be remanded to the RO to schedule the Veteran for another VA examination to determine the likely etiology of any current residuals of a right foot fracture.  

Regarding the claim of service connection for headaches, the Veteran was not afforded a VA examination to determine the likely etiology of his headaches.  At the hearing in May 2015, the Veteran testified that he fought headaches the entire time he was in Korea, and continued to have terrible headaches after service.  He asserted that he sought treatment for headaches at a VA clinic shortly after he was discharged from service.  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

Given the Veteran's assertions of headaches associated with a spinal shot in service, a VA examination is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records pertinent to the claims on appeal.  

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all private treatment records identified by the Veteran as pertinent to his claim that have not been previously secured.  

3.  After completing Directives 1-2 above, schedule the Veteran for a VA examination to determine the current nature and likely etiology of any right foot disability, and opine as to whether any right foot disability at least as likely as not (meaning likelihood of at least 50%) caused by or otherwise related to service, including whether it is a residual of the documented in-service right foot fracture.  The Veteran's electronic record must be reviewed, including the Veteran's service treatment records which extensively document a right foot injury.  

The rationale for all opinions expressed should be provided.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he or she relied upon in reaching their conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  After completing Directives 1-2 above, schedule the Veteran for an appropriate VA examination to determine the probable etiology of his current headaches.  The electronic record must be made available for review, and the examination report must reflect that such review occurred.  Upon review of the record, including the Veteran's lay statements throughout regarding the onset of his headaches and medical history, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that any current headaches began in service, were caused by service (to include the documented in-service spinal injection of anesthesia in May 1951 in conjunction with a hemorrhoidectomy), or are otherwise related to service.

The rationale for all opinions expressed should be provided.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claims of service connection for residuals of a right foot fracture and headaches.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


